Pee CueiaM.
Tbe controversy between tbe parties in this action narrowed itself on tbe trial to questions of fact, which tbe jury have answered in favor of tbe defendant. We have carefully examined tbe record and find no sufficient reason for disturbing tbe verdict.
Technically, under tbe pleadings, plaintiff may not have been entitled to judgment for tbe $20, but this is not tbe basis of bis appeal. Apparently be has been rewarded according to bis own agreement. His Honor below evidently took this view of tbe matter, and we think tbe plaintiff should be content with tbe result.
No error.